Citation Nr: 0813693	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

2.  Entitlement to an initial rating greater than 10 percent 
for sleep disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 2000 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which granted, in pertinent part, the 
veteran's claim of service connection for sleep disturbance, 
assigning a 10 percent rating effective November 11, 2003, 
and denied the veteran's claim of service connection for 
temporomandibular joint (TMJ) dysfunction.  This decision was 
issued to the veteran and his service representative in 
September 2004.  The veteran disagreed with this decision in 
October 2004.  He perfected a timely appeal in April 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed TMJ dysfunction is not 
related to service.

3.  The veteran's sleep disturbance is not manifested by at 
least 1 major seizure in the last 2 years or at least 2 minor 
seizures in the last 6 months.


CONCLUSIONS OF LAW

1.  TMJ dysfunction was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

2.  The criteria for an initial rating greater than 
10 percent for sleep disturbance have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.27, 4.120, 4.124a, Diagnostic Code 
(DC) 8199-8108 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for sleep 
disturbance is a "downstream" element of the RO's grant of 
service connection for sleep disturbance in the currently 
appealed rating decision issued in August 2004.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In a letter issued in 
May 2004, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of his 
disability during service, and noted other types of evidence 
the veteran could submit in support of his claim.  In 
addition, the veteran was informed of when and where to send 
the evidence.

VA also provided the veteran with additional VCAA notice, 
including notice of the Dingess requirements, in March 2006 
and in May 2007.  Although complete content-complying VCAA 
notice was not provided before the August 2004 rating 
decision, the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the August 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for sleep disturbance, and because the veteran's 
higher initial rating claim for sleep disturbance is being 
denied in this decision, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for sleep disturbance originates, 
however, from the grant of service connection for sleep 
disturbance.  Consequently, Vazquez-Flores is inapplicable.

With respect to the veteran's service connection claim for 
TMJ dysfunction, the Board observes that VCAA notice was 
provided to the veteran and his service representative in May 
2004.   This letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  It informed the 
veteran to submit medical evidence, statements from persons 
who knew the veteran and had knowledge of his TMJ dysfunction 
during service, and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in May 2007, 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued to the veteran and his service 
representative prior to the August 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  In June 2004, the veteran provided the RO with 
copies of his service medical records which were in his 
possession.  The veteran also has been provided with VA 
examinations to address the contended causal relationship 
between TMJ dysfunction and active service and to determine 
the current nature and severity of his service-connected 
sleep disturbance.  

It appears that certain of the veteran's service medical 
records may have been lost.  In July 2004, the Records 
Management Center notified the RO that the veteran's service 
medical records were not available at that facility.  In 
cases where the veteran's service medical records (or other 
pertinent records, for that matter) are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his or her case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must also 
provide an explanation to the appellant regarding VA's 
inability to obtain his or her service medical records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Veterans 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred TMJ dysfunction during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran's service medical records were not 
available from the RMC.  A review of service medical records 
which the veteran submitted to the RO in June 2004 indicates 
that, at his enlistment physical examination in June 2000, 
the veteran denied any relevant medical history.  Clinical 
evaluation was completely normal.  The veteran was not 
treated for any TMJ problems during active service.  In May 
2003, the veteran complained of sharp left ear pain and upper 
molar tooth pain.  The assessment was a possible sinus 
inflammation associated with eustachian tube dysfunction.  A 
copy of his separation physical examination was not available 
for review.

A review of the veteran's service dental records shows that, 
in August 2002, the veteran complained that his back teeth 
started to hurt while flying.  Objective examination showed a 
deep mesial stick at tooth # 31 and large cavitation on the 
mesial.  The assessment was dental caries.

The post-service medical evidence shows that, on VA 
examination in April 2004, the veteran complained of chronic 
eustachian tube dysfunction and sharp ear pain, left greater 
than right.  He reported that he had been seen recently by 
another physician who thought he might have TMJ dysfunction.  
His ear pain occurred 3 times a week and hurt in his molar 
teeth.  He denied any tinnitus, vertigo, difficulty in 
clearing or popping his ears while flying, no grinding or 
crunching of his teeth.  The veteran was a frequent gum 
chewer, although he had recently cut back.  He also denied 
any nasal congestion, sinus problems, or allergies.  Physical 
examination showed normal pinna and external auditory canals, 
a small amount of cerumen in the canals bilaterally, intact 
and mobile tympanic membranes, no evidence of middle ear 
effusion, no mastoid tenderness or erythema, bilateral TMJ 
tenderness, left worse than right, normal occlusion, good 
dentition, and no visible mucosal lesions.  The VA examiner 
concluded that the veteran is more likely to have TMJ 
dysfunction which resulted in referred ear pain.  The VA 
examiner also determined that the veteran's bilateral ear 
pain was more likely to be related to TMJ dysfunction and 
that his TMJ dysfunction was not likely to be related to 
active service.  Finally, the VA examiner found that, based 
on the findings of this examination, the veteran's TMJ 
dysfunction was most likely secondary to the veteran's 
frequent gum chewing.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for TMJ 
dysfunction.  Although not all of the veteran's service 
medical records were available, a review of the available 
service medical and dental records shows no treatment for TMJ 
problems.  It appears that the veteran was first treated for 
TMJ dysfunction on VA examination in April 2004, when the VA 
examiner concluded that, although the veteran's TMJ 
dysfunction had resulted in referred ear pain, it was not 
related to active service.

Absent a medical nexus between the veteran's TMJ dysfunction 
and active service, the Board finds that service connection 
for TMJ dysfunction is not warranted.

The veteran also contends that he is entitled to an initial 
rating greater than 10 percent for service-connected sleep 
disturbance.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected sleep disturbance is 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.124a, DC 8199-8108 (narcolepsy).  See 38 C.F.R. § 4.124a, 
DC 8199-8108 (2007).  DC 8108 provides that narcolepsy will 
be rated as for petit mal epilepsy.

Petit mal epilepsy is evaluated as minor seizures under the 
General Rating Formula for Major and Minor Epileptic Seizures 
found at 38 C.F.R. § 4.124a, DC 8911.  See 38 C.F.R. 
§ 4.124a, DC 8911 (2007).  Note (2) to DC 8911 defines a 
minor seizure as consisting of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myclonic type) or sudden loss of 
postural control (akinetic type).  See 38 C.F.R. § 4.124a, 
DC 8911, Note (2) (2007).  Under DC 8911, a 10 percent rating 
is available for petit mal epilepsy manifested by a confirmed 
diagnosis of epilepsy with a history of seizures.  A 
20 percent rating is available for petit mal epilepsy 
manifested by at least 1 major seizure in the last 2 years or 
at least 2 minor seizures in the last 6 months.  A 40 percent 
rating is available for petit mal epilepsy manifested by at 
least 1 major seizure in the last 6 months or 2 in the last 
year or averaging at least 5 to 8 minor seizures weekly.  A 
60 percent rating is available for petit mal epilepsy 
manifested by at least 1 major seizure in 4 months over the 
last year or 9-10 minor seizures per week.  An 80 percent 
rating is available for petit mal epilepsy averaging at least 
1 major seizure in 3 months over the last year or more than 
10 minor seizures weekly.  Finally, a 100 percent rating is 
available for petit mal epilepsy averaging at least 1 major 
seizure per month over the past year.  See 38 C.F.R. 
§ 4.124a, DC 8911 (2007).

The veteran's service medical records show that he denied any 
history of frequent trouble sleeping at his enlistment 
physical examination in June 2000.  Clinical evaluation was 
completely normal.

The veteran was treated frequently during active service for 
hypersomnolence.  For example, on outpatient treatment in 
October 2002, the veteran complained of continuing difficulty 
sleeping.  The assessment was hypersomnolence versus 
mononucleosis.  The assessment was changed to hypersomnolence 
following outpatient treatment in November 2002.  Following 
outpatient treatment in December 2002, the assessment was 
mild excessive daytime somnolence with a long sleep cycle.  
The differential diagnoses were long sleep syndrome, central 
nervous system hypersomnolence, and narcolepsy.  The in-
service examiner stated that she had a low suspicion for 
other sleep disorders such as obstructive sleep apnea.  In 
February 2003, the assessment was borderline pathological 
hypersomnolence consistent with narcolepsy or central nervous 
system hypersomnolence.  In March 2003, the assessment was 
changed to central nervous system hypersomnolence versus 
narcolepsy.  In April 2003, the assessment was changed to 
hypersomnolence disorder.

The post-service medical evidence shows that, on VA 
examination in April 2004, the veteran complained of 
difficulty maintaining alertness in class or performing 
activities that require prolonged attentiveness.  The veteran 
reported a history of idiopathic hypersomnia in the final 
year of active service.  The diagnoses included idiopathic 
hypersomnia.

On private outpatient treatment in March 2005, the veteran 
complained of persistent daytime hypersomnolence.  The 
private examiner noted that a sleep study showed no 
obstructive sleep apnea and a multiple sleep latency study 
showed marked daytime sleepiness without progression into 
rapid-eye movement (REM) sleep at the onset of sleep.  The 
multiple sleep latency study did not meet the criteria of 
narcolepsy but was consistent with hypersomnolence.  The 
veteran reported experiencing several different sleep-related 
episodes which occurred 1-2 times per week and difficulty 
arising from sleep when getting up in the morning.  The 
veteran's sleep cycle also was somewhat disrupted, with 
awakening at 11-12 in the morning and attempting to go to bed 
between 10-11 p.m. but being unable to fall asleep.  
Neurological examination was normal.  The private examiner 
stated that, although the veteran's multiple sleep latency 
study did not permit a diagnosis of narcolepsy, there were 
other components of the veteran's symptomatology which raise 
the question of narcolepsy.  The assessment was a history of 
bouts of hypersomnolence and a neurological examination that 
was within normal limits.

On VA examination in June 2007, the veteran complained of 
continuing sleep problems.  He reported that on a good day he 
slept an average of 12-14 hours a day and, on rare occasions, 
he slept more than 16 hours in a day.  The diagnosis was 
narcolepsy.  This diagnosis was unchanged following VA 
outpatient treatment in August 2007.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 10 percent for sleep disturbance.  There is no objective 
medical evidence that the veteran's service-connected sleep 
disturbance (variously diagnosed as hypersomnolence and 
narcolepsy) is manifested by major or minor seizures such 
that an initial rating greater than 10 percent is warranted.  
The service medical records show only that the veteran was 
treated during active service for a variety of sleep 
problems, including hypersomnolence and narcolepsy.  The 
post-service medical evidence shows continuing treatment for 
these sleep problems.  

In his March 2008 Brief, the appellant's service 
representative contends that the veteran's sleep disturbance 
should be rated under a different DC because the veteran does 
not experience seizures.  Current law and regulations provide 
that, when an unlisted condition (such as narcolepsy) is 
encountered, it will be rated by analogy.  See 38 C.F.R. 
§ 4.27 (2007).  As noted above, however, the medical evidence 
of record shows that the veteran was diagnosed consistently 
as having narcolepsy during and after active service.  An in-
service examiner opined in December 2002 that the veteran 
experienced mild excessive daytime hypersomnolence and there 
was only a low suspicion that he had obstructive sleep apnea.  
A private examiner concluded in March 2005 that the veteran's 
sleep symptomatology both supported and weighed against a 
diagnosis of narcolepsy.  The veteran was again diagnosed as 
having narcolepsy following subsequent VA outpatient 
treatment in June and August 2007.  Further, the 
representative offered no suggestions for a more appropriate 
diagnostic code.  After reviewing all of the medical evidence 
of record, the Board finds that the veteran's service-
connected sleep disturbance is evaluated appropriately as 
10 percent disabling by analogy to 38 C.F.R. § 4.124a, 
DC 8199-8108 (narcolepsy).  See 38 C.F.R. § 4.124a, DC 8199-
8108 (2007).

In adjudicating the veteran's higher initial rating claim for 
service-connected sleep disturbance, the Board has considered 
Fenderson and Hart and whether the veteran is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Veterans 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In that decision, the Veterans Court also discussed the 
concept of the "staging" of ratings and found that, in 
cases where an appellant disagrees with an initial disability 
evaluation, it was possible for VA to assign separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  See 
Fenderson, 12 Vet. App. at 126.  The recent decision in Hart 
extends Fenderson to all increased evaluation claims.  As 
noted above, the evidence of record, however, from the day 
the veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction is denied.

Entitlement to an initial rating greater than 10 percent for 
sleep disturbance is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


